Case 20-14201-pmm         Doc 112     Filed 07/06/21 Entered 07/06/21 09:31:09              Desc Main
                                     Document Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                         :
                                                :        Chapter 12
 Larry Lee Wisser,                              :
 Cathleen Rachel Wisser,                        :        Bky. No. 20-14201 - PMM
                                                :
                        Debtors.                :

          ORDER GOVERNING PROCEDURES FOR EVIDENTIARY HEARING
            ON (I) CHAPTER 12 TRUSEE’S AMENDED MOTION TO DISMISS
          WITH PREDJUDICE AND (II) CONFIRMATION OF CHAPTER 12 PLAN

          AND NOW WHEREAS, the Court having SCHEDULED a continued hearing (“the

 Hearing”) for Tuesday, August 31, 2021 at 1:00 PM on the Amended Motion to Dismiss Case

 with Prejudice (“the Motion”) filed on May 27, 2021, Doc. # 77 and confirmation of the

 Debtors’ Second Amended Chapter 12 Plan, filed April 15, 2021, Doc. # 67;



          It is therefore ORDERED that the parties shall comply with the following procedures in

 connection with the Hearing:



                              Pre-Hearing Disclosure Requirements

 1.   On or before August 24, 2021, any party intending to call a witness to testify shall file and

      serve 1 a Witness List setting forth the following:

                 a. the name and title of the witness;

                 b. a summary of subject matter of the anticipated testimony.

          1
                  It is contemplated and preferred that all service required by this Order will be
 accomplished by e-mail. However, other means of service are acceptable so long as the document to be
 served is received within one (1) business day of service.

                                                    1
Case 20-14201-pmm           Doc 112     Filed 07/06/21 Entered 07/06/21 09:31:09                  Desc Main
                                       Document Page 2 of 3




 2.   On or before August 24, 2021, any party intending to offer into evidence any exhibits in its

      case in chief or otherwise use at the Hearing shall:

                 a. pre-mark each exhibit;

                 b. serve each party who has appeared in the matter(s) being heard at the Hearing
                    with a list of each exhibit (“the Exhibit List”);

                 c. serve each party with each pre-marked exhibit on the Exhibit List;2

                 d. deliver the Exhibit List and the exhibits to the Court by e-mailing them to
                    Judge Mayer’s Chambers
                    (Chambers_of_Judge_Patricia_Mayer@paeb.uscourts.gov) and to the
                    Courtroom Deputy at Barbara_Spinka@paeb.uscourts.gov.

 3.   A party who wishes to use an exhibit in connection with the examination of a witness shall

      serve the witness with each such exhibit (with notice to all other parties) at least 24 hours

      prior to the Hearing.

 4.   If a party anticipates the possibility of offering into evidence or otherwise using exhibits at

      the Hearing in the party’s case in rebuttal:

                 a. On the same date as set forth in Paragraph 2, the party shall prepare a Rebuttal
                    Exhibit List and shall e-mail the Rebuttal Exhibit List and all rebuttal exhibits
                    to the Courtroom Deputy.

                 b. The Court will retain, without reviewing, the Rebuttal Exhibit List and the
                    rebuttal exhibits unless and until the party seeks to use a rebuttal exhibit at the
                    Hearing.

                 c. If a party seeks to use a rebuttal exhibit, the rebuttal exhibit will then be e-
                    mailed to all parties participating in the Hearing and the witness. If
                    appropriate, the court will take a short recess to allow the other parties to
                    review the exhibit.3

         2
                 If an exhibit is on the docket, counsel may reference the applicable CM/ECF docket
 number rather than serving the exhibit itself on opposing counsel. However, an exhibit used in
 connection with the testimony of a witness must be supplied to the witness.

         3
                 The procedures in Paragraph 3 are included because there are situations in which a party
 may legitimately wish to hold back a rebuttal exhibit-2-and use it only if necessary due to the developments
Case 20-14201-pmm          Doc 112      Filed 07/06/21 Entered 07/06/21 09:31:09                Desc Main
                                       Document Page 3 of 3




 5.   FAILURE TO COMPLY STRICTLY WITH THE REQUIREMENTS OF

      PARAGRAPHS 1-4 MAY RESULT IN THE EXCLUSION OF EVIDENCE

      OFFERED DURING THE HEARING.




      Date: July 6, 2021
                                                          PATRICIA M. MAYER
                                                          U.S. BANKRUPTCY JUDGE




 during a hearing. If no such concerns exist, nothing in this Order precludes a party from including
 rebuttal exhibits on the primary Exhibit List and labeling them as such.
                                                     3
